—In an action to recover damages for breach of a warranty of habitability, the plaintiff appeals from an order of the Supreme Court, Kings County (Dowd, J.), dated December 5, 1996, which (1) denied his motion, in effect, to reargue the defendant’s motion to dismiss the complaint, inter alia, for failure to state a cause of action and (2) imposed sanctions against him pursuant to 22 NYCRR 130-1.1.
Ordered that the appeal from so much of the order as denied the plaintiff’s motion for reargument is dismissed, without costs or disbursements; and it is further,
Ordered that the order is affirmed insofar as reviewed, without costs or disbursements.
The appeal from so much of the order as denied the plaintiffs motion for reargument must be dismissed as no appeal lies from an order denying reargument (see, Matter of Brooklyn Welding Corp. v Chin, 236 AD2d 392; Chiarella v Quitoni, 178 AD2d 502). Furthermore, under the circumstances of this case, the court’s imposition of sanctions was a provident exercise of its discretion (see, 22 NYCRR 130-1.1 [a], [c], [d]; Matter of Minister of Refm. Prot. Dutch Church v 198 Broadway, 76 NY2d 411).
Copertino, J. P., Altman, Florio and Luciano, JJ., concur.